 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSterling Custom Homes Corporation and WausauHomes, Inc. and Teamsters "General" LocalNo. 20 and Fox River Valley District Council ofCarpenters. Case 30-CA-719818 November 1983ORDER DENYING MOTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 31 August 1982 the Regional Director forRegion 30 of the National Labor Relations Boardissued a complaint and notice of hearing in theabove-entitled proceeding, alleging that the Re-spondents have engaged in and are engaging in cer-tain unfair labor practices affecting commercewithin the meaning of Section 8(a)(1), (3), and (5)and Section 8(d) of the National Labor RelationsAct. The complaint alleges in substance that theRespondents have failed and refused to bargainwith the Unions as the certified exclusive repre-sentative of an appropriate unit of their employees;that Respondent Sterling ceased operations in Fonddu Lac, Wisconsin, terminating all employees andstopped honoring all contractual terms found in thecollective-bargaining agreement in effect betweenthe Respondents and the Unions, and that the Re-spondents have transferred their operations. Thehearing in this matter is currently scheduled for 28November 1983.On 14 November 1983 the Board received theRespondents' "Motion for Special Permission toAppeal Regional Director's Denial of Motion toStay Proceedings."' In their motions to the Re-gional Director and their appeal to the Board, theRespondents argue that the Board's decisions to re-consider Milwaukee Spring Division, 265 NLRB 206(1982),2 mandates postponement of hearing untilthe Board rules in Milwaukee Spring. The Respond-ents contend that postponing the scheduled hearing"may prevent litigation" and that requiring the Re-spondents "to go forward in litigating these issueswhere a newly instituted Board is reconsideringthese difficult and important issues represents awaste of the Board's limited resources, and an un-necessary expense to all parties to this proceeding."The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Having duly considered the matter, the Respond-ents' motion for special permission to appeal Re-gional Director's denial of motion to stay proceed-ings is denied.' On 26 October 1983 the Regional Director issued an order denyingmotion to stay proceeding.2 On 19 July 1983 the Board petitioned the U.S. Court of Appeals forthe Seventh Circuit to remand proceeding for additional consideration.268 NLRB No. 43264